Citation Nr: 0322223	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by blackouts.

2.  Entitlement to service connection for disability 
manifested by abnormal blood pressure.

3.  Entitlement to an increased rating for dysthymia with 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. Louis, 
Missouri RO.  This case was before the Board in December 1998 
when it was remanded for additional development.

In March 1998, a hearing before the undersigned Veterans Law 
Judge was held at the St. Louis RO.  A transcript of this 
hearing is of record.

In May 2002, October 2002 and January 2003, the Board 
undertook additional development on the veteran's claims.  
Insofar as this decision is fully favorable to the veteran 
with respect to the issues of entitlement to service 
connection for disability manifested by blackouts and 
disability manifested by abnormal blood pressure, the Board 
has determined that a remand for RO consideration of the 
newly developed evidence is not required and that no useful 
purpose would be served by affording the veteran further 
opportunity to present additional evidence and argument.  To 
the contrary, such would only further delay resolution of the 
veteran's appeal.  Consideration of the issue of entitlement 
to an increased rating for dysthymia with PTSD is deferred 
pending completion of the development sought in the REMAND 
below.


FINDINGS OF FACT

1.  The veteran's disability manifested by abnormal blood 
pressure was chronically worsened by his service-connected 
dysthymia with PTSD.

2.  The veteran's disability manifested by blackouts was 
chronically worsened by his service-connected dysthymia with 
PTSD and his disability manifested by abnormal blood 
pressure.


CONCLUSIONS OF LAW

1.  Disability manifested by abnormal blood pressure is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

2.  Disability manifested by blackouts is proximately due to 
or the result of service-connected disability.  38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In additions, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the veteran's claims for service connection 
for disability manifested by blackouts and disability 
manifested by abnormal blood pressure, the Board has found 
the evidence and information currently of record to be 
sufficient to substantiate the veteran's claims.  Therefore, 
no further development of the record is required to comply 
with the VCAA or the implementing regulations. 

Factual Background

The veteran served on active duty from June 1990 to June 
1992.  

By rating decision dated in November 1994, the RO granted 
service connection for dysthymia with PTSD.

A March 1995 treatment record from Salisbury Clinic notes 
that the veteran had stopped taking his prescribed Tegretol.  
He reported that his blood pressure was normally 130/70.  
Upon examination, blood pressure readings were 144/100, 
150/102, 130/80 and 140/88.  The assessment was anxiety and a 
possible medication reaction.

A March 1995 treatment record from Moberly Regional Medical 
Center notes that the veteran was admitted following a 
hypotensive episode.  The veteran reported that he had lost 
consciousness at work.  Upon examination, blood pressure was 
low at 133/68.  The EKG showed a normal sinus rhythm.  The 
assessment was hypotensive episode.  Medication was 
prescribed.

A July 1996 treatment record from Moberly Regional Medica 
Center notes the veteran's complaints of blackouts and dizzy 
spells.  Upon examination, blood pressure was 133/75.  The 
diagnoses included orthostatic hypotension.

An August 1997 VA hypertension examination report notes the 
veteran's complaints of lightheadedness, twice a day for 10 
or 15 minutes, since 1992.  The veteran also complained of a 
prior syncopal episode caused by a high dose of blood 
pressure medication.  Upon examination, blood pressure was 
120/84 lying down, 126/88 sitting, and 124/88 standing.  The 
diagnoses included a subjective history of lightheadedness 
with no pathological diagnosis.

During a March 1998 travel Board hearing, the veteran 
testified that his blood pressure was unstable and fluctuated 
between high and low.  The veteran also complained that he 
began having blackouts during service.

A September 2002 VA hypertension examination report notes the 
veteran's history of fluctuating blood pressures and spells 
of blackouts or near blackouts.  The veteran described the 
blackout spells as sudden in appearance.  He indicated that 
he did not lose consciousness during these spells, but had 
some floaters across the eyes and would be dazed for a few 
seconds.  Occasionally, some palpitations, falling and 
flushing accompanied the blackout spells.  In addition, the 
veteran reported that his diastolic pressure could be as high 
as 120 during a blackout spell.  The veteran denied taking 
any medication for hypertension.  Upon examination, the 
veteran's blood pressure was 130/80.  Neurological 
examination revealed no obvious sensory or motor deficits.  
The assessment included hypertension and reports of 
blackouts.  The examiner noted the veteran's strong family 
history of hypertension, and his history of hypertension or 
fluctuating hypertension.  The examiner noted that VA 
clinical records note a blood pressure reading of 167/120 in 
January 2001.  The examiner indicated that the veteran "may 
be suffering from essential hypertension."  The examiner 
also stated:

In terms of the blackouts, it is at least 
as likely as not that it manifested from 
the veteran's military service or any 
other particular abnormality. . . . From 
history and examination it is unclear 
that the "blackouts" are secondary to 
his service[-]connected condition of 
"hypertension."  There has been no 
"documented" fluctuating blood pressure 
although a sudden drop in blood pressure 
would be at least as likely as being the 
cause of the blackouts.

A November 2002 VA neurological examination report notes that 
blackouts consist of two possibilities:  syncope or seizures.  
The examiner noted that the blackout episodes described by 
the veteran-to include occasional palpitations and no loss 
of consciousness-were typical syncopal episodes, probably 
vaso-vagal in origin.  The examiner also opined: 

This is the type of syncope that is 
produced by excessive fear, sudden 
frightening, stress, the sight of blood, 
or the occurrence of a severe pain, such 
as a fall or bone breaking.  These 
episodes are caused by reflex activity 
and are not in any way related to organic 
disease of the nervous system.  [The 
veteran] describes nothing which would 
suggest the possibility of true seizures.  
I do not think that anything that has 
occurred to him during his service could 
in any way be connected with his syncopal 
episodes.

A November 2002 VA hypertension examination report notes the 
veteran's history of fluctuating blood pressures and spells 
of blackouts.  The veteran described the blackout spells as 
sudden in appearance.  He indicated that he did not lose 
consciousness during these spells, but had some floaters 
across the eyes and would be dazed for a few seconds.  
Occasionally, some palpitations and flushing accompanied the 
blackout spells.  In addition, the veteran reported that his 
diastolic pressure could be as high as 120 during a blackout 
spell.  The veteran denied taking any medication for 
hypertension.  Upon examination, the veteran's blood pressure 
was 130/80.  Neurological examination revealed no obvious 
sensory or motor deficits.  The assessment included 
hypertension and reports of blackouts.  The examiner stated:

In short, [the veteran] probably does 
suffer from hypertension although I 
cannot say whether that is service 
related or just familial essential 
hypertension.  I cannot document that he 
suffers from hypotension or blackouts 
secondary to that.  It is not very common 
for hypertensive episodes to cause the 
dizzy spells unless his blood pressure is 
in extreme ranges of about systolic blood 
pressure crossing 180 to 200 range or 
diastolic crossing about 115 to 120.

In April 2003, the November 2002 VA hypertension examiner 
clarified his medical opinions.  He stated that there was a 
greater than 50 percent chance that hypertension was reported 
during the veteran's military service; however, there was a 
less than 50 percent chance that the veteran's hypertension 
was due to his military service.  The examiner also stated 
that there was a greater than 50 percent chance that the 
veteran's hypertension was worsened by his service-connected 
PTSD.  In addition, the examiner stated that there was no 
evidence to suggest that blackouts were manifested during the 
veteran's military service; however, there was a greater than 
50 percent chance that untreated hypertension and the 
veteran's service-connected PTSD worsened the blackouts.  The 
examiner also noted that there was no other disability 
causing the veteran's blackouts.

In April 2003, the November 2002 VA neurological examiner 
clarified his medical opinions about the etiology of 
veteran's syncopal episodes.  He stated: 

One cannot say when one is dealing with 
syncope what the specific recurrent 
spells are due to.  This has not been 
extensively investigated to rule out 
possible cardiac causes, but I certainly 
doubt if they exist in this case.  
Certainly nobody can be sure what syncope 
is caused by in many cases particularly 
when it is due to somebody's "nerves."

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

As noted above, an April 2003 statement from a VA examiner 
notes that the veteran's abnormal blood pressure readings and 
blackouts were not related to his military service.  However, 
there was a greater than 50 percent chance that the veteran's 
hypertension was worsened by his service-connected PTSD and 
there was a greater than 50 percent chance that untreated 
hypertension and the veteran's service-connected PTSD 
worsened the veteran's blackouts.  The Board is satisfied 
that the evidence supportive of the veteran's claims for 
service connection is at least in equipoise with that against 
the claims.  Accordingly, secondary service connection is 
warranted for the degree of disability manifested by abnormal 
blood pressure resulting from the service-connected dysthymia 
with PTSD.  Service connection is also warranted for the 
degree of disability manifested by blackouts resulting from 
the service-connected dysthymia with PTSD and disability 
manifested by abnormal blood pressure.


ORDER

Secondary service connection for disability manifested by 
abnormal blood pressure is granted.  

Secondary service connection for disability manifested by 
blackouts is granted.  



REMAND

The veteran also contends that his service-connected 
dysthymia with PTSD is more disabling than currently 
evaluated.  The liberalizing provisions of the VCAA and the 
implementing regulations are also applicable to this claim 
for an increased rating.  The record reflects that the RO has 
not complied with the notification requirements of the VCAA.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter informing him of the evidence and 
information necessary to substantiate his 
claim for an increased rating for 
dysthymia with PTSD, any evidence and 
information that he should provide, and 
the assistance that the RO will provide 
in obtaining evidence and information on 
his behalf.  He should also be informed 
that any evidence and information 
provided in response to the letter must 
be received within one year of the date 
of the RO's letter and that if the case 
is returned to the Board, the Board will 
be unable to decide the claim before the 
one-year period for response has expired 
unless the veteran waives this one-year 
period for response.

2.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002), to include obtaining any 
treatment records or ordering any 
examinations deemed necessary.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for dysthymia with 
PTSD.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

By this REMAND the Board intimates no opinion as to any final 
outcome warranted.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


